Citation Nr: 1725961	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-45 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability of the reproductive organ, previously claimed as infertility and erectile dysfunction, to include as secondary to service-connected post-traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  He is the recipient of the Combat Infantryman's Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2009, the Veteran requested a video conference hearing before the Board.  The Veteran subsequently withdrew his request for a Board hearing in a July 2012 statement.

In the Board's April 2014 remand, this claim was recharacterized as entitlement to service connection for infertility.  However, in light of the evidence of record in which infertility and erectile dysfunction are reported as past diagnoses, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim. Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and other information of record).  The Veteran is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed, that there is a complete record upon which to decide the Veteran's claim, and to ensure that the Veteran is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

The Veteran was afforded a VA examination in April 2016 and the examiner opined that it is less likely than not that the Veteran's infertility is related to the presumed herbicide exposure during his military service.  The examiner noted that there was no evidence of infertility after 2007; however, the examiner does not indicate that a sperm analysis was performed during the examination.  

A new VA examination is needed that addresses whether the Veteran has had infertility during the appeal period.  The examination must also identify any other disabilities of the reproductive organ that have presented during the appeal period, including erectile dysfunction.  Finally, the examination must address both direct service connection, as the result of herbicide exposure, and secondary service-connection, in relation to the Veteran's service-connected post-traumatic stress disorder (PTSD). 

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Chillicothe VA Medical Center, from February 2017 to the present and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses the nature and etiology of any disability of the reproductive organ, to include infertility and erectile dysfunction, at any time during the pendency of the claim.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should address the following:

a. Identify all current disabilities of the reproductive organ found on examination as well as any others that have been diagnosed during the appeal period, including erectile dysfunction.  

b. For any diagnosed disability of the reproductive organ found on examination or diagnosed since the filing of the claim, opine as to whether it as least as likely as not (a 50 percent or greater probability) that it is causally related to the Veteran's service, including his presumed herbicide exposure.

c. For any diagnosed disability of the reproductive organ found on examination or diagnosed since the filing of the claim, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it is caused by or aggravated by the Veteran's service-connected PTSD. 

A fully articulated medical rationale must be provided for any opinions set forth in the medical report.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim is not granted in full, the Veteran and his representative must be provided an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




